Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 1 of 27     PageID #:
                                  1036


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII

 DR. ALYSSA FRIEDBERG AND PAUL           CIV. NO. 21-00068 LEK-KJM
 SHINDELL,
                Plaintiffs,

       vs.

 CATHY BETTS, SUED IN BOTH
 PERSONAL AND PROFESSIONAL
 CAPACITY; ELLADINE OLEVAO, SUED
 IN PERSONAL AND PROFESSIONAL
 CAPACITY; KINTARO YONEKURA, SUED
 IN BOTH PERSONAL AND
 PROFESSIONAL CAPACITY; IWALANI
 KAAUWAI-HERROD, SUED IN BOTH
 PERSONAL AND PROFESSIONAL
 CAPACITY; KIRSTIE KASHIMA, SUED
 IN BOTH PERSONAL AND
 PROFESSIONAL CAPACITY; HAWAII
 DEPARTMENT OF HUMAN SERVICES,
 STACIE PASCUAL, SUED IN BOTH
 PERSONAL AND PROFESSIONAL
 CAPACITY; JAMES WALTHER, SUED IN
 BOTH PERSONAL AND PROFESSIONAL
 CAPACITY; AND RYAN AKAMINE, SUED
 IN BOTH PERSONAL AND
 PROFESSIONAL CAPACITY;

                   Defendants.


       ORDER DENYING PLAINTIFFS’ MOTION FOR INJUNCTIVE RELIEF

             Before the Court is pro se Plaintiffs Dr. Alyssa

Friedberg and Paul Shindell’s (“Plaintiffs”) Motion for

Injunctive Relief (“Motion”), filed on April 27, 2021.               [Dkt.

no. 41.]     Defendants Cathy Betts (“Betts”), Elladine Olevao

(“Olevao”), Kintaro Yonekura (“Yonekura”), Iwalani Kaauwai-

Herrod (“Kaauwai-Herrod”), Kirstie Kashima (“Kashima”), and the
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 2 of 27   PageID #:
                                  1037


Hawai`i Department of Human Services (“DHS” and collectively

“DHS Defendants”) filed their memorandum in opposition on

May 21, 2021, and Plaintiffs filed their reply on June 1, 2021.

[Dkt. nos. 54, 58.]      The Court finds this matter suitable for

disposition without a hearing pursuant to Rule LR7.1(c) of the

Local Rules of Practice for the United States District Court for

the District of Hawaii (“Local Rules”).         Plaintiffs’ Motion is

hereby denied for the reasons set forth below.

                                BACKGROUND

            The operative pleading in this case is Plaintiffs’

Amended Complaint and Request for Injunction (“Amended

Complaint”), filed on April 19, 2021.         [Dkt. no. 34.]

Plaintiffs, married residents of the Island of Kaua`i, are

currently licensed resource caregivers,1 and the instant case

arises from the alleged refusal to place children with

Plaintiffs.

            The Amended Complaint alleges the following claims:

violation of the Interstate Compact on the Placement of Children

(“ICPC”), as enacted by the State of Hawai`i in Haw. Rev. Stat.

Chapter 350E (“Count I”); [Amended Complaint at pgs. 4-6;] a 42

U.S.C. § 1983 claim alleging a violation of Plaintiffs’ First




      1“Resource caregivers” are also known as “foster parents.”
or “foster care providers.” [Mem. in Opp., Decl. of Iwalani
Kaauwai-Herrod (“Kaauwai-Herrod Decl.”) at ¶ 7.]
                                      2
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 3 of 27   PageID #:
                                  1038


Amendment rights (“Count II”); [id. at pg. 6;] a § 1983 claim

alleging a violation of Plaintiffs’ Fourteenth Amendment rights

(“Count III”); [id. at pgs. 6-7;] a claim alleging a violation

of Plaintiffs’ rights under § 4 of the Hawai`i State

Constitution (“Count IV”); [id. at pg. 7;] a claim alleging a

violation of Plaintiffs’ due process and equal rights under § 5

to the Bill of Rights to the Hawai`i State Constitution

(“Count V”); [id. at pgs. 7-8;] a § 1983 claim alleging a

violation of 42 U.S.C. § 12203 and other relevant retaliation

laws (“Count VI”); [id. at pg. 8;] a claim under the Hawai`i

Whistleblowers’ Protection Act (“HWPA”), Haw. Rev. Stat. § 378-

61, et seq. (“Count VII”); [id. at pgs. 8-9;] a § 1983 claim

alleging a violation of 18 U.S.C. § 241 and other relevant

conspiracy laws (“Count VIII”); [id. at pgs. 9-10;] a § 1983

claim alleging a violation of 18 U.S.C. § 242 and other relevant

laws regarding the deprivation of rights (“Count IX”); [id. at

pg. 10;] a claim allegation a violation of the Fostering

Connections to Success and Increasing Adoptions Act of 2008,

Public Law 110-351 (“Count X”); [id. at pg. 11;] a claim

alleging a violation of the Safe and Timely Interstate Placement

of Foster Children Act of 2006, Public Law 109-239 (“Count XI”);

[id. at pgs. 12-13;] a claim alleging a violation of the

Adoption and Safe Families Act of 1997, Public Law 105-89

(“Count XII”); [id. at pgs. 13-14;] and a loss of consortium

                                      3
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 4 of 27   PageID #:
                                  1039


claim (“Count XIII”), [id. at pgs. 14-15].2         The allegations in

the Amended Complaint that are relevant to the instant Motion

are summarized below.

I.    Plaintiffs’ Evidence

            Because Plaintiffs are proceeding pro se, their

filings must be liberally construed.         See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam).         For purposes of the

instant Motion only, this Court will treat Plaintiff’s Amended

Complaint and their Motion as declarations asserting the factual

information contained in those filings.

            On August 31, 2020, Plaintiffs submitted an

application to DHS to obtain a resource caregiver license.

During the August 9, 2020 home study interview, Dr. Friedberg

stated she uses marijuana two or three times a year for

recreational purposes, and her most recent use was in June 2020.

Shindell stated he uses marijuana once or twice a year, and his

most recent use was also in June 2020.         Neither Dr. Friedberg

nor Shindell hold a medical marijuana card.          Because of

Plaintiffs’ marijuana use, Partners in Development Foundation




      2Stacie Pascual (“Pascual”), James Walther (“Walther”), and
Ryan Akamine (“Akamine”) are also named as defendants in the
Amended Complaint. They filed their answer to the Amended
Complaint on June 18, 2021. [Dkt. no. 69.] The DHS Defendants’
memorandum in opposition to the instant Motion includes a
declaration by Pascual, but neither Pascual, Walther, nor
Akamine have filed a response to the Motion.
                                      4
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 5 of 27    PageID #:
                                  1040


(“PIDF”) stated in its September 8, 2020 Resource Family Home

Study (“9/8/20 Home Study”) that it could not proceed with the

process to license Plaintiffs as resource caregivers.           DHS

contracts with PIDF to recruit potential resource caregivers and

to complete assessments of persons who are interested in

becoming licensed resource caregivers.         See Amended Complaint,

Exh. A (DHS Administrative Appeals Office Notice of

Administrative Hearing Decision, dated 12/3/20 (“12/3/20

Decision”)) at 2-3.      A notice and a letter, both dated

September 9, 2020, informed Plaintiffs that they were ineligible

for a general resource caregiver license because of their

marijuana use, pursuant to Haw. Admin. R. 17-1625-17(c)(9).3              No

other reasons were cited for the denial of Plaintiffs’

application.     See id. at 3.    Plaintiffs sought administrative

review of the denial.


      3   Haw. Admin. R. 17-1625-17(c)(9) states:

             The resource family and all adult household
             members shall show evidence of being well-
             adjusted persons and have sufficient ability,
             training, and experience in caring for children
             and demonstrate the willingness and ability to
             work with the agency and other agencies and
             organizations. They shall:

                  . . . .

                  (9) Not abuse substances, such as illegal
                  drugs or alcohol.

(Emphasis added.)
                                      5
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 6 of 27   PageID #:
                                  1041


            At the administrative hearing, the DHS representative

confirmed that Plaintiffs’ marijuana use was the only reason why

their application was denied, and admitted that DHS did not

attempt to determine whether Plaintiffs’ use of marijuana

constituted substance abuse.       The hearings officer found there

was no evidence that either Dr. Friedberg or Shindell had a

substance abuse issue.      [Id. at 4.]    The hearings officer

ultimately ruled that DHS improperly denied Plaintiffs’

application because Plaintiffs only used marijuana occasionally,

and there was no evidence presented that Plaintiffs’ use

constituted substance abuse.       [Id. at 10 (citing Haw. Admin. R.

§§ 17-1625-13, 17-1625-15, 17-1625-17).]

            Plaintiffs state that, during a December 18, 2020

telephone call, Kaauwai-Herrod told Shindell that, in spite of

the 12/3/20 Decision or any future court ruling, DHS would never

place children in Plaintiffs’ home, and it was within DHS’s

discretion to refuse to make a placement.4         During a December 21,

2020 telephone call, Olevao, who Plaintiffs state is the CWS

Branch Administrator for the State of Hawai`i, told Plaintiffs

the same thing.     During a January 21, 2021 videoconference call,

Yonekura, DHS’s Assistant Program Development Administrator,


      4Kaauwai-Herrod is employed with the DHS, Social Services
Division, Child Welfare Services (“CWS”) Branch, Foster Care
Program. [Kaauwai-Herrod Decl. at ¶ 1.] She supervises of the
CWS staff on Kaua`i. [Id. at ¶ 3.]
                                      6
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 7 of 27   PageID #:
                                  1042


told Shindell the same thing.       Kaauwai-Herrod and Kashima were

also present during the January 21, 2021 videoconference call.

According to Plaintiffs, during each of these calls, Plaintiffs

offered suggestions, including taking drug tests and providing

additional character references, in an attempt to alleviate any

concerns, but their suggestions were ignored.          [Amended

Complaint at pgs. 18-19; Motion at 5-6.]         Plaintiffs allege it

is not DHS’s normal policy to either “blackball” licensed

resource caregivers or tell licensed resource caregivers that

DHS will never place a child in their home.          [Amended Complaint

at pgs. 28-29.]

            Plaintiffs also state that, during the January 21,

2021 videoconference, Yonekura stated DHS would not place

children in Plaintiffs’ home because he, Kaauwai-Herrod, and

Kashima “decided that the denial of [Plaintiffs’] license and

[their] administrative appeal which overturned the denial had

strained the relationship between them and . . . a comfortable

working relationship” was necessary for a placement.           [Id. at

pg. 19.]    Plaintiffs argue the DHS Defendants have retaliated

against them for filing, and prevailing in, the administrative

appeal of the denial of their application for a general resource

caregiver license.      Plaintiffs contend the stated reasons why

DHS still refuses to place children in Plaintiffs’ home are mere

pretext.    Plaintiffs emphasize that they have communicated with

                                      7
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 8 of 27   PageID #:
                                  1043


the DHS Defendants promptly and professionally at all relevant

times.    [Id. at pgs. 19-20.]     During the January 21, 2021

videoconference, Yonekura stated Plaintiffs met all of the

requirements for a general resource caregiver license, and that

the license would be issued that day.         [Id. at pgs. 20-21.]

However, “[w]hen Mr. Shindell asked what their license number

would be, Ms. Kashima replied in a very dismissive tone, ‘It’s

just a piece of paper.’”       [Id. at pg. 21.]     Plaintiffs argue

Kashima’s statement was an attempt to mock the 12/3/20 Decision

and to “gloat” that Plaintiffs would never receive a placement.

[Id.]    DHS ultimately issued Plaintiffs a general resource

caregiver license that allows Plaintiffs to foster two children

between the ages of twelve and seventeen.         Plaintiffs have

repeatedly asked to have their license expanded to include

children between the ages of four and seventeen and to include

adoption, but the license has not been expanded, and Plaintiffs

have not been informed of any reason why DHS will not expand the

license.    [Id. at pg. 26.]     Plaintiffs state that, during the

application process for their resource caregiver license, they

were also asked about their desire to adopt.          [Motion at 4.]

Plaintiffs submit emails from February 2021 in which they ask

PIDF about how to expand the age range of children covered by

their resource caregiver license and to obtain approval for



                                      8
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 9 of 27   PageID #:
                                  1044


adoption.    [Reply, Exh. U at PageID #: 890 (2/1/21 email from

Plaintiffs to Liane Asinsen of PIDF).]         Ms. Asinsen states:

            DHS makes the final determination on the age
            range you are licensed for, so please contact
            your licensing worker regarding this. . . .
            Also, as mentioned when we spoke previously, PIDF
            only completes home studies for foster care, not
            adoption. The question about permanency in our
            home study refers to your willingness to consider
            adoption or legal guardianship if parental rights
            are terminated for a foster youth placed in your
            care.

[Id. at PageID #: 891 (2/2/21 email from Ms. Asinsen to

Shindell).]

            Plaintiffs assert that most states use the same home

study and application process for prospective parents to apply

to become foster parents or adoptive parents.          Plaintiffs

therefore argue it should have been simple for DHS to use

Plaintiffs’ home study to license them to be adoptive parents as

well as resource caregivers.       [Motion at 4.]

            Because of the statements that DHS would never place

children in Plaintiffs’ home, Plaintiffs attempted to register

for the United States Department of Health & Human Service’s

program through its AdoptUSKids.org website (“AdoptUSKids”).

However, during the January 21, 2021 videoconference, Yonekura

told Shindell DHS would not cooperate, such as by releasing

Plaintiffs’ home study report, with AdoptUSKids or any other

adoption agencies.      Plaintiffs assert that such cooperation


                                      9
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 10 of 27   PageID #:
                                   1045


 between agencies is the normal practice.         AdoptUSKids emailed

 Kashima questions about Plaintiffs on December 24, 2020,

 January 1, 2021, and March 11, 2021, and AdoptUSKids also left

 Kashima voicemail messages.       According to Plaintiffs, Kashima

 did not respond to any of the messages.         [Amended Complaint at

 pg. 20; Motion at 6.]      Plaintiffs state Kashima’s failure to

 respond to the questions that AdoptUSKids sent her prevented

 them from pursuing their interest in adopting two brothers who

 were in the South Dakota foster care system.         [Amended Complaint

 at pgs. 30-31; Motion at 8-9.]

            In addition, Plaintiffs state they registered for the

 Texas Department of Family & Planning Services’ (“DFPS”) Texas

 Adoption Resource Exchange (“TARE”) on February 3, 2021, but

 Kaauwai-Herrod failed to respond to the Texas DFPS’s request for

 Plaintiffs’ home study.      Plaintiffs also state they requested,

 through Akamine, that DHS send their home study to California

 Kids Connection because Plaintiffs were considering adopting

 siblings in the California foster care system, but DHS never did

 so.   According to Plaintiffs, California Kids Connection will

 not accept home studies directly from the prospective families.

 [Amended Complaint at pgs. 31-32; Motion at 10.]

            Apparently in preparation for their TARE registration,

 on January 22, 2021, Plaintiffs sent Kashima an email to ask her

 to send a copy of their home study to the Texas DFPS.           [Amended

                                     10
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 11 of 27   PageID #:
                                   1046


 Complaint at pg. 21; Motion at 9.]        That day, Kashima responded,

 stating “‘we will not be sending or authorizing any of your

 requested information on any adoption/foster website or agency.

 Please do not send any additional requests as they will be

 denied.’”    [Amended Complaint at 21; Motion at 9.]        In a

 January 26, 2021 email, Kaauwai-Herrod added that the home study

 was owned by DHS, and she reiterated that DHS would not be

 forwarding the home study.5      Kaauwai-Herrod also stated in the

 email that she had been in contact with the Assistant Program

 Development Administrator - i.e., Yonekura - who handles ICPC

 requests.    [Amended Complaint at pg. 21; Motion at 9.]         Pascual,

 the State’s Deputy Compact Administrator, later told Plaintiffs

 that the ICPC had not been invoked.        [Amended Complaint at

 pg. 22.]    Plaintiffs argue that, because neither the ICPC nor

 Haw. Rev. Stat. Chapter 350E “state that anything must first be

 received before the compact is invoked,” Pascual knowingly

 violated the ICPC/Chapter 350E.       [Id.]


       5Plaintiffs assert DHS’s current policy allows licensed
 resource caregivers who have not received a placement to
 purchase their home study. Plaintiffs made multiple requests to
 do so, but the requests were not answered. Kashima eventually
 sent Plaintiffs a redacted version of their home study on
 March 11, 2021, without requiring any payment. [Amended
 Complaint at pg. 25.] Plaintiffs also state the home study did
 not have Kashima’s signature, and they allege it is DHS’s
 typical practice to include such a signature. [Id. at pg. 30.]
 Further, Plaintiffs assert “having a copy of [their] home study
 without DHS’ support [is] relatively useless for adoption
 purposes.” [Id. at pg. 32.]
                                     11
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 12 of 27   PageID #:
                                   1047


            On January 24, 2021, Plaintiffs sent Betts an email,

 requesting a videoconference call to discuss possible solutions

 to the situation, but Betts never responded.         [Id.]   On

 January 28, 2021, Plaintiffs made verbal and written complaints

 to the DHS Civil Rights Compliance Office.         Plaintiffs alleged

 they were being discriminated against because of their Jewish

 religion and ancestry.       [Id. at pgs. 22-23; id., Exh. C (various

 email correspondence) at PageID #: 394-406.]         On February 27,

 2021, Plaintiffs added a retaliation claim to their

 discrimination complaints.      [Amended Complaint at pg. 23.]

 However, Plaintiffs state that, as of the filing of the Amended

 Complaint, the Civil Rights Compliance Office has not assigned

 an investigator to their complaint.        [Id. at pg. 33.]

 Plaintiffs argue “[t]his tremendous delay . . . seems to be

 negligence and deliberate indifference by DHS.”          [Id.]

            Plaintiffs state they spoke to County of Kaua`i Mayor

 Derek Kawakami on March 1, 2021 at an event.         [Motion at 12.]

 According to Plaintiffs, he “was appalled and told Mr. Shindell

 that there is tremendous need for foster parents on Kauai,

 especially for siblings and teenagers who are the hardest to

 find homes for.”     [Id.]   Plaintiffs state Mayor Kawakami later

 told them in an email message that he tried to speak with DHS

 about Plaintiffs’ situation, but he was told that DHS could not

 discuss the matter with him because of confidentiality concerns.

                                     12
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 13 of 27    PageID #:
                                   1048


 Plaintiffs responded to his message, stating he could tell DHS

 he had their permission to see any document about them.              Id.;

 see also Reply, Exh. R at PageID #: 866-67 (3/27/21 email from

 Derek Kawakami to Shindell, and undated response thereto).

            Plaintiffs allege the stress, anxiety, and consumption

 of their time that has resulted from the discrimination,

 retaliation, and due process violations that they have suffered

 have resulted in: loss of consortium, both between Plaintiffs

 themselves and between Plaintiffs and the children they would

 have parented; insomnia suffered by Shindell; and lost

 opportunities that they gave up because they expected to become

 resource caregivers.     [Amended Complaint at pgs. 23-24.]

            In the instant Motion, Plaintiffs ask this Court to

 issue an order requiring the following injunctive relief:

 -that the DHS Defendants “treat [Plaintiffs] no better or worse
      than any other general licenses resource caregiver,”
      including removing Plaintiffs from the blacklist and
      actively working to place foster children in Plaintiffs’
      home; [Motion at 2;]

 -that the DHS Defendants expunge from Plaintiffs’ current home
      study any mention of the September 8, 2020 denial of their
      license application because of Plaintiffs’ marijuana use
      and any suggestion that Plaintiffs are substance abusers;

 -that Kashima or another DHS employee respond to the questions
      that AdoptUSKids sent to Kashima, with the answers set
      forth in the Motion;

 -that the DHS Defendants send Plaintiffs’ current home study to
      the Texas DFPS, California Kids Connection, and to any
      other state or government official or agency that requests
      Plaintiffs’ home study;

                                     13
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 14 of 27   PageID #:
                                   1049




 -that the DHS Defendants expand Plaintiffs’ general resource
      caregiver license to allow them to foster and adopt
      children between the ages of four and seventeen;

 -that the DHS Defendants correct errors in Plaintiffs’ home
      study about their dogs; and

 -that DHS provide Mayor Kawakami the information which he
      requested about Plaintiffs’ issues.

 II.   DHS Defendants’ Evidence

            Kashima confirms that she was the licensing social

 worker who was assigned to review Plaintiffs’ resource caregiver

 license application, and she reviewed Plaintiffs’ 9/8/20 Home

 Study.   [Mem. in Opp., Decl. of Kirstie Kashima (“Kashima

 Decl.”) at ¶¶ 4-5; Kashima Decl., Exh. 1 (9/8/20 Home Study).]

 Kashima states:

            [She] denied the Plaintiffs’ application for a
            general resource caregiver license based solely
            on the admission of marijuana use, as the foster
            program obtains federal funding, marijuana is
            illegal under federal laws, and it seemed
            unjustifiable to place an abused and/or neglected
            foster child in a home where the child could be
            exposed to second hand marijuana smoke or have
            access to marijuana. [She] checked with [her]
            supervisor and she agreed with [Kashima’s]
            decision to deny the application based on this
            marijuana use.

 Kashima Decl. at ¶ 7 (emphasis added); see also Kaauwai-Herrod

 Decl. at ¶ 3 (stating she is Kashima’s supervisor), ¶ 9 (stating

 she agreed with the initial denial of Plaintiffs’ application).

 Kashima states the denial of Plaintiffs’ application was not



                                     14
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 15 of 27   PageID #:
                                   1050


 based, either in whole or in part, on their Jewish religion and

 ancestry.    [Kashima Decl. at ¶ 10.]

             After the 12/3/20 Decision, a revised home study

 report was prepared, noting that the initial denial of

 Plaintiffs’ application was overturned by a hearings officer

 and, in light of that decision, Plaintiffs now meet the

 requirements to be licensed resource caregivers.          [Id. at ¶ 9;

 id., Exh. 2 (Kashima’s 3/11/21 email to Plaintiffs transmitting

 the revised home study report, dated 1/15/21 (“3/11/21 Email”

 and “Revised Home Study”)).]

             The DHS Defendants present evidence that PIDF “was

 contracted by the DHS to recruit, train, conduct home studies,

 and provide support services to” resource caregivers, but “PIDF

 does not perform adoption home studies for the DHS.”           [Kaauwai-

 Herrod Decl. at ¶ 7.]      DHS does not obtain a home study about

             prospective adoptive parents unless (1) there is
             a specific Hawaii child that needs to be
             considered for adoption or permanency placement,
             or (2) there is a specific request from an ICPC
             member representative from another state about a
             Hawaii resident being considered for adopting a
             specific child from the other state.

 [Id. at ¶ 10.]    Kaauwai-Herrod states that, in her position, she

 decides whether it is necessary to approve adoptive parents for

 a specific child.     She confirms that Plaintiffs are not

 currently being considered as prospective adoptive parents for

 any specific child on Kaua`i.       [Id. at ¶ 11.]

                                     15
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 16 of 27   PageID #:
                                   1051


            Kashima states she sent Plaintiffs’ Revised Home Study

 directly to Plaintiffs, instead of sending it to the third-

 parties that had requested Plaintiffs’ home study “because the

 third-party requests sought an ‘adoption home study’, and the

 PIDF home studies were not ‘adoption’ home studies, but were

 specifically for the Plaintiffs’ application as resource

 caregivers . . . .”     [Kashima Decl. at ¶ 11.]       In addition,

 Kashima states that, in response to a March 16, 2021 email from

 Stacey Leidner of AdoptUSKids, she wrote in a March 17, 2021

 email that DHS only approves adoptive homes when the child to be

 adopted is in the DHS system or when there is a request for

 approval through the ICPC process.        [Id. at ¶ 12; id., Exh. 3

 (email chain between Kashima and Ms. Leidner).]          According to

 Kashima, “DHS did not want to contribute to any misunderstanding

 about the situation” because Ms. Leidner’s email addressed an

 adoption process.     [Kashima Decl. at ¶ 12.]

            Pascual confirms that, on January 27, 2021, she

 checked CWS’s ICPC records, and there was no request from Texas

 pertaining to the two children who Plaintiffs were considering

 taking into their home.      [Mem. in Opp., Decl. of Stacie Pascual

 (“Pascal Decl.”) at ¶¶ 6, 8.]       On February 1, 2021, Pascual sent

 an email to Shindell, explaining that the ICPC had not been

 invoked and encouraging him to work with the Texas DFPS.

 Pascual stated DHS would coordinate with the Texas DFPS once DHS

                                     16
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 17 of 27   PageID #:
                                   1052


 received an ICPC request from the Texas DFPS.          [Pascual Decl.,

 Exh. 4 at PageID #: 804 (email from Pascual to Shindell).]            In

 addition to being Hawaii’s Deputy Compact Administrator for the

 ICPC, Pascual is also Hawaii’s Deputy Compact Administrator for

 the Interstate Compact on Adoption and Medical Assistance

 (“ICAMA”).    [Pascual Decl. at ¶ 1.]      Pascual states “[t]he ICAMA

 applies to those children adopted pursuant to Adoption

 Assistance Agreements between states and prospective adoptive

 parents under the terms of Title IV-E of the Social Security

 Act.”   [Id. at ¶ 11.]     Pascual also states: the ICAMA has not

 been invoked as to the children in Texas who Plaintiffs were

 considering; the State of Texas has not identified Plaintiffs as

 prospective adoptive parents; and no Adoption Assistance

 Agreement has been executed between the State of Texas and

 Plaintiffs.    [Id.]   Pascual received a copy of a March 11, 2021

 email from Shindell to Amber Hart of the Texas DFPS regarding

 Plaintiffs’ home study.      The email included a chain of

 correspondence between Plaintiffs and others, including Kashima,

 dated from January 22, 2021 to February 10, 2021.          [Pascual

 Decl., Exh. 5.]     Ms. Hart’s February 8, 2021 email to Plaintiffs

 indicates that Plaintiffs were looking into an adoption.             [Id.

 at PageID #: 809 (“I want to thank you for your desires to adopt

 from Texas.”).]     Ms. Hart told Plaintiffs, “home studies are the

 ‘property’ of the child placing agency in which you are approved

                                     17
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 18 of 27   PageID #:
                                   1053


 through and it is at their discretion on who they release your

 home study to.”     [Id.]   She stated that, if DHS was not willing

 to provide Plaintiffs’ home study for the Texas DFPS to consider

 in connection with the children in whom Plaintiffs expressed

 interest, “that [wa]s out of Texas’s hands.”         [Id.]

            As to the children in California in whom Plaintiffs

 have expressed interest, Pascual states DHS’s ICPC office was

 not aware of Plaintiffs’ interest until the filing of the

 Amended Complaint.     [Pascual Decl. at ¶ 13.]      Through the date

 of the Pascual Declaration - May 19, 2021 - the office has

 neither “received notification in the form of the ICPC-100A

 form” nor received an ICPC request from the State of California

 indicating an intent to place a child in Plaintiffs’ home.

 [Id.]   On May 14, 2021, DHS’s ICPC office confirmed, through the

 National Electronic Compact Exchange - which ICPC members use to

 submit ICPC requests, that no request has been received from

 California.    [Id. at ¶ 14.]

                                  STANDARD

            This Court has described the standards that apply to a

 motion for a preliminary injunction as follows:

                   “[I]njunctive relief is an extraordinary
                   remedy that may only be awarded upon a clear
                   showing that the plaintiff is entitled to
                   such relief.” Winter v. Natural Res. Def.
                   Council, Inc., 555 U.S. 7, 129 S. Ct. 365,
                   376, 172 L. Ed. 2d 249 (2008). The standard
                   for granting a preliminary injunction and

                                     18
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 19 of 27   PageID #:
                                   1054


                  the standard for granting a temporary
                  restraining order are identical. See Haw.
                  Cnty. Green Party v. Clinton, 980 F. Supp.
                  1160, 1164 (D. Haw. 1997); Fed. R. Civ. P.
                  65.

            Sakala v. BAC Home Loans Servicing, LP, CV. No.
            10–00578 DAE–LEK, 2011 WL 719482, at *4 (D.
            Hawai`i Feb. 22, 2011) (alteration in original).

                  A plaintiff seeking a preliminary injunction
                  must establish that he is likely to succeed
                  on the merits, that he is likely to suffer
                  irreparable harm in the absence of
                  preliminary relief, that the balance of
                  equities tips in his favor, and that an
                  injunction is in the public interest. Am.
                  Trucking Ass’ns v. City of Los Angeles, 559
                  F.3d 1046, 1052 (9th Cir. 2009) (quoting
                  Winter v. Natural Res. Def. Council, Inc.,
                  555 U.S. 7, 129 S. Ct. 365, 374, 172 L. Ed.
                  2d 249 (2008)) (explaining that, “[t]o the
                  extent that [the Ninth Circuit’s] cases have
                  suggested a lesser standard, they are no
                  longer controlling, or even viable”
                  (footnote omitted)); see also Winter, 129 S.
                  Ct. at 374–76 (holding that, even where a
                  likelihood of success on the merits is
                  established, a mere “possibility” of
                  irreparable injury is insufficient to
                  warrant preliminary injunctive relief,
                  because “[i]ssuing a preliminary injunction
                  based only on a possibility of irreparable
                  harm is inconsistent with [the Supreme
                  Court’s] characterization of injunctive
                  relief as an extraordinary remedy that may
                  only be awarded upon a clear showing that
                  the plaintiff is entitled to such relief”).

            Painsolvers, Inc. v. State Farm Mut. Auto. Ins.
            Co., 685 F. Supp. 2d 1123, 1128–29 (D. Hawai`i
            2010) (footnote and some citations omitted)
            (alterations in original). . . .

 Kelley O’Neil’s Inc. v. Ige, CIVIL NO. 20-00449 LEK-RT, 2021 WL

 767851, at *4 (D. Hawai`i Feb. 26, 2021) (alterations in Kelley

                                     19
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 20 of 27   PageID #:
                                   1055


 O’Neil’s) (some citations omitted).        When the government is a

 party, the last two factors, balance of equities and public

 interest, merge.     Drakes Bay Oyster Co. v. Jewell, 747 F.3d

 1073, 1092 (9th Cir. 2014).

                                 DISCUSSION

 I.      Lack of Placement

              The Motion’s primary request is for a Court order

 requiring DHS to actively work to place foster children in

 Plaintiffs’ home.     However, the fact that Plaintiffs have a

 general resource caregiver license does not, standing alone,

 require DHS to place a foster child in Plaintiffs’ home.             See

 Haw. Admin. R. 17-1625-10(h) (“The licensing of a resource family

 home shall not obligate the agency to place children in the

 home.    The license shall mean only that the agency has evaluated

 the resource family home and has determined that the resource

 family home meets the rules governing resource family homes.”).

 Plaintiffs recognize this fact and argue that they are being

 treated differently from other licensed resource caregivers

 because of their Jewish religion and/or ancestry and because of

 the DHS Defendants’ retaliation for Plaintiffs’ challenge to the

 initial denial of their application for a general resource

 caregiver license.     The DHS Defendants have presented testimony

 that Plaintiffs’ application was initially denied based solely

 on Plaintiffs’ marijuana use, and neither Plaintiffs’ religion

                                     20
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 21 of 27   PageID #:
                                   1056


 nor their ancestry was a factor in the denial.          See Kashima

 Decl. at ¶¶ 7, 10.     Although the DHS Defendants have not

 presented evidence specifically addressing the reasons why DHS

 has not placed a foster child in Plaintiffs’ home since

 Plaintiffs received their resource caregiver license, it can be

 reasonably inferred from the record that DHS’s position remains

 that Plaintiffs’ marijuana use makes it unreasonable to place a

 foster child in Plaintiffs’ home.

            Plaintiffs’ position is effectively that other

 licensed resource caregivers who use marijuana, but are not of

 Jewish ancestry or religion and/or have not appealed a prior

 denial of their license applications, have foster children

 placed in their homes.      Plaintiffs have not presented any

 evidence establishing such placements.        The only evidence that

 Plaintiffs have identified to support their position that their

 failure to receive a placement is the result of discrimination

 and/or retaliation are:

 -Kashima’s failure to wish them “Merry Christmas” after they
      wished her “Merry Christmas” at the end of a December 24,
      2020 telephone call; [Amended Complaint at pg. 27; id.,
      Exh. B (dkt. no. 34-6) at PageID #: 393 (email from
      Shindell, dated 12/24/20);]

 -their 9/8/20 Home Study has the words “Jewish, faith, Shilom,
      synagogue, religiously, Agnostic, Hebrew, mitzvah, Bubbi,
      Zadi, Hillel, religion, heritage, holidays, Passover,
      Judaism, church, and religious” fifty times, and the
      Revised Home Study has them fifty-two times; [Amended
      Complaint at pg. 27;]


                                     21
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 22 of 27   PageID #:
                                   1057


 -there are statements in both versions of their home study about
      the values that Plaintiffs’ respective parents taught them,
      and Plaintiffs contend such statements perpetuate “damaging
      Jewish stereotypes”; [id. at pgs. 27-28;] and

 -Steve Krausz, Assistant Director of the Jewish Children’s
      Adoption Network, told Plaintiffs their home study was much
      longer than he was used to and contained “some details
      [about Plaintiffs’] past [that] were excessive and
      intrusive,” [id. at pg. 30; Amended Complaint, Exh. D at
      PageID #: 440 (email dated 3/17/21 to Shindell from Steve
      Krausz)].

            Plaintiffs’ 9/8/20 Home Study and their Revised Home

 Study are each twenty pages long, and both are extremely

 detailed, including multiple references to Plaintiffs’ Jewish

 faith and ancestry.     First, while this Court appreciates that

 the events at issue in this case are intensely personal to

 Plaintiffs, this Court disagrees with Plaintiffs that the

 statements in the two versions of the home study relating to

 Plaintiffs’ faith and ancestry are derogatory or the

 perpetuation of stereotypes.       Further, Plaintiffs have not

 presented any evidence that, when a person applies for a general

 resource caregiver license, the home study will be shorter and

 will have less references to the applicant’s faith and ancestry

 if the applicant is not Jewish.       Although he expressed some

 criticism about Plaintiffs’ home study, Mr. Krausz did not

 indicate that he had prior experience with home studies prepared

 in Hawai`i.    See Amended Complaint, Exh. D at PageID #: 440

 (“[M]aybe that’s the way they do things in Hawaii.          Maybe most


                                     22
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 23 of 27   PageID #:
                                   1058


 Hawaiians have complicated pasts and they feel it is necessary

 to go into such great detail.”).

            Plaintiffs argue Kashima’s failure to wish them “Merry

 Christmas” indicates that it was at Kashima’s “top of mind” that

 Plaintiffs are Jewish, and that was also “likely [for] many of

 the DHS workers involved in this case.”         [Amended Complaint,

 Exh. B at PageID #: 393.]      Based on the contents of the 9/8/20

 Home Study, it is reasonable to infer that the DHS employees who

 worked on Plaintiffs’ case knew that Plaintiffs were Jewish.

 However, there is no evidence to support Plaintiffs’ assertion

 that Plaintiffs’ Jewish faith/ancestry dominated all decisions

 made by those employees.

            In addition, Plaintiffs have not presented any

 evidence supporting their position that the DHS Defendants are

 refusing to place a foster child in Plaintiffs’ home as an act

 of retaliation for Plaintiffs’ challenge to the initial denial

 of their license application.

            This Court concludes that Plaintiffs have failed to

 establish that they are likely to succeed on the merits of their

 claims that are based on their allegation that the DHS

 Defendants’ refusal to place a foster child in Plaintiffs’ home

 is either an act of discrimination based on Plaintiffs’ Jewish

 faith and/or ancestry or an act of retaliation for Plaintiffs’

 challenge to the initial denial of their license application.

                                     23
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 24 of 27   PageID #:
                                   1059


 Because Plaintiffs have failed to establish a likelihood of

 success on the merits, it is not necessary to address the other

 preliminary injunction requirements.        See Winter, 555 U.S. at 20

 (listing requirements for a preliminary injunction, all of which

 must be established).      Plaintiffs’ request for a preliminary

 injunction ordering the DHS Defendants to actively work to place

 foster children in Plaintiffs’ home is therefore denied.

 II.   Other Requests

            Plaintiffs’ other requests are related to their

 primary request.     Plaintiffs’ position is that, because of

 Plaintiffs’ Jewish faith and/or ancestry, and/or because of

 their challenge to the initial denial of their license

 application, the DHS Defendants: have not further amended

 Plaintiffs’ Revised Home Study; have not expanded the scope of

 Plaintiffs’ general resource caregiver license; and have not

 responded to, or provided unacceptable responses to, various

 correspondence about Plaintiffs.         Plaintiffs have not presented

 any evidence supporting their position that resource caregivers

 who are not Jewish and resource caregivers who have not

 contested prior licensing denials were treated more favorably

 than Plaintiffs.

            Further, to the extent that Plaintiffs have requested

 that their home study be used to authorize them to adopt, the

 DHS Defendants have presented evidence that “DHS is not an

                                     24
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 25 of 27   PageID #:
                                   1060


 adoption agency,” [Kaauwai-Herrod Decl. at ¶ 10,] and that a

 home study regarding Plaintiffs’ potential as adoptive parents

 was not warranted, see id. at ¶¶ 10-11; Pascual Decl. at ¶¶ 6,

 13-14.   The DHS Defendants have also presented evidence that

 Plaintiffs’ home study was prepared by PIDF specifically for

 Plaintiffs’ application to be resource caregivers, and thus they

 are not adoption home studies.       [Kashima Decl. at ¶ 11.]

 Plaintiffs have not presented evidence to contradict this,

 except for their own statements that they believe it should have

 been simple for DHS to use Plaintiffs’ home study to license

 them to be adoptive parents as well as resource caregivers.            See

 Motion at 4.    Similarly, the record does not support Plaintiffs’

 position that various email correspondence from other agencies

 outside of Hawai`i seeking information about Plaintiffs were

 sufficient to invoke the ICPC.       For example, Ms. Hart stated: “I

 understand that Ms. Pascual has stated that Texas would need to

 submit a form stating our intention to possibly place [specific

 children] in [Plaintiffs’] home.         That is not the way Texas

 handles these types of inquiries.”        [Pascual Decl., Exh. 5 at

 PageID #: 809 (email dated 2/8/21 from Ms. Hart to Plaintiffs).]

 She also told Plaintiffs that “Texas will only submit an ICPC

 request if you are matched [with a child after going] through

 the entire selection process . . . .”        [Id.]



                                     25
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 26 of 27   PageID #:
                                   1061


            However, these statements do not support Plaintiffs’

 position that DHS should not have required an ICPC form to

 release Plaintiffs’ home study because Ms. Hart also stated:

 “Typically how an inquiry goes for our children is someone with

 an approved adoptive home study will create a family profile and

 inquire on the child(ren) through our TARE system or one of our

 partnering sites.”     [Id. (emphasis added).]      When Ms. Hart

 stated Texas does not normally submit an ICPC form when seeking

 information from another state, she assumed that Plaintiffs had

 an adoptive home study from DHS, which Plaintiffs did not have.

 There is no evidence to contradict the DHS Defendants’ evidence

 that, in order for DHS to obtain an adoptive home study about

 Plaintiffs for use in a potential adoption of a child from

 another state, DHS had to receive an ICPC request.

            For all of the foregoing reasons, Plaintiffs have

 failed to establish a likelihood of success on the merits as to

 their other requests for relief in the Motion.          Because

 Plaintiffs have failed to establish likelihood of success on the

 merits, it is not necessary to address the other preliminary

 injunction requirements.      The Motion is therefore denied as to

 Plaintiffs’ other requests for a preliminary injunction.




                                     26
Case 1:21-cv-00068-LEK-KJM Document 82 Filed 07/30/21 Page 27 of 27   PageID #:
                                   1062


                                 CONCLUSION

             For the foregoing reasons, Plaintiffs’ Motion for

 Injunctive Relief, filed April 27, 2021, is HEREBY DENIED in its

 entirety.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, July 30, 2021.




 DR. ALYSSA FRIEDBERG, ET AL. VS. CATHY BETTS, ET AL; CV 21-00068
 LEK-KJM; ORDER DENYING PLAINTIFFS’ MOTION FOR INJUNCTIVE RELIEF



                                     27
